Title: From Thomas Jefferson to Gouverneur Morris, 15 October 1792
From: Jefferson, Thomas
To: Morris, Gouverneur



Sir
Philadelphia Oct. 15. 1792.

I have duly received your favor of July 10. No. 4. but no other No. preceding or subsequent. I fear therefore that some miscarriage has taken place. The present goes to Bordeaux under cover to Mr. Fenwick who I hope will be able to give it a safe conveyance to you. I observe that you say in your letter that ‘the marine department is to treat with you for supplies to S. Domingo.’ I presume you mean ‘supplies of money,’ and not that our government is to furnish supplies  of provisions &c specifically, or employ others to do it: this being a business into which they could not enter. The payment of money here to be employed by their own agents in purchasing the produce of our soil is a desirable thing.—We are informed by the public papers that the late constitution of France, formally notified to us, is suspended, and a new Convention called. During the time of this suspension, and while no legitimate government exists, we apprehend we cannot continue the payments of our debt to France because there is no person authorised to receive it, and to give us an unobjectionable acquittal. You are therefore desired to consider the paiment as suspended until further orders. Should circumstances oblige you to mention this (which it is better to avoid if you can) do it with such solid reasons as will occur to yourself and accompany it with the most friendly declarations that the suspension does not proceed from any wish in us to delay the paiment, the contrary being our wish, nor from any desire to embarras or oppose the settlement of their government in that way in which their nation shall desire it: but from our anxiety to pay this debt justly and honorably, and to the persons really authorised by the nation (to whom we owe it) to receive it for their use. Nor shall this suspension be continued one moment after we can see our way clear out of the difficulty into which their situation has thrown us. That they may speedily obtain liberty, peace and tranquillity is our sincere prayer.The present summer is employed by us in endeavors to persuade the Indians to peace, and to prepare for the ensuing campaign if our endeavors for peace should fail. That they will fail, we have reason to expect: and consequently that the expences of our armament are to continue for some time. Another plentiful year added to the several others which we have successively had is some consolation under these expences. Very early frosts indeed have somewhat shortened the productions of the autumn. I have the honor to be with great respect & esteem Dear Sir your most obedt. & most humble servt

Th: Jefferson

